Title: Enclosure: Schedule H, [9 January 1790]
From: 
To: 


SCHEDULE H
Table for a Tontine of Six Classes, the Number of Lives in Each Class Being Indefinite, Calculated on a Payment of Two Hundred Dollars by Each Subscriber, and at a Rate of Interest of Four Per Cent. The Computation on the Best Life in Each Class, And on the Supposition that the Subscribers to Each Class Will not be Less Than the Respective Numbers Specified in the First Column.















Dividends at successive periods during the probable continuance of life.


Number of lives in each class.
Ages.
Annuity whilst all are in life.
At the expiration of 10 years.
At the expiration of 20 years.
At the expiration of 30 years.
At the expiration of 40 years.
At the expiration of 50 years.
At the expiration of 60 years.
At the expiration of 70 years.


75
1 to 20
8,426
9,722
11,490
14,042
18,054
25,278
42,130
126,390


64
21 to 30
8,676
10,272
12,606
16,314
23,110
39,618
138,666



54
31 to 40
9,046
11,102
14,366
20,354
34,890
122,282




44
41 to 50
9,650
12,488
17,608
30,328
106,150





34
51 to 60
10,714
15,178
26,020
91,068






24
61 to 70
12,802
20,518
71,802







This Table, which is calculated on so small a number of persons, will serve to shew the greatness of the advantage to fortunate survivors, in case of a numerous subscription.
